Citation Nr: 0307151	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The veteran had active service from April 1966 to March 1992.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision which 
denied direct service connection for sleep apnea, and a 
subsequent RO decision which denied service connection for 
sleep apnea secondary to the veteran's service-connected 
hypertension.  A February 2001 Board hearing was cancelled by 
the veteran.  In March 2001, the Board remanded this appeal 
to the RO for further development.  

The Board notes that in a September 2002 statement, the 
veteran raised the issue of entitlement to an increased 
rating for hypertension.  Such issue is not before the Board 
at this time and has not been considered by the RO.  
Therefore, such issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

Sleep apnea began years after service and was not caused by 
any incident of service, and was not caused or worsened by 
service-connected hypertension.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, and 
it is not proximately due to or the result of service-
connected hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from April 
1966 to March 1992.  His service medical records indicate 
that he was treated for hypertension on multiple occasions 
during service.  A September 1975 treatment entry noted that 
the veteran was seen for frontal pressure, ear congestion, 
and a frontal headache.  He reported that the pain was severe 
enough to keep him awake.  The impression was sinusitis.  On 
a medical history form in October 1991, the veteran checked 
that he suffered from frequent trouble sleeping.  The 
reviewing examiner noted that the veteran reported that he 
had frequent trouble sleeping since 1986 when he started 
taking blood pressure medicines.  It was reported that the 
veteran stated that he would wake up early in the morning and 
be unable to go back to sleep.  The examiner noted that that 
the veteran indicated that he had received no treatment, that 
it occurred three to four times a week, and that the last 
episode was in October 1991.  It was also reported that the 
veteran felt his health was fair due to problems including 
feeling tired and difficulty sleeping.  The remainder of the 
veteran's service medical records did not refer to sleep 
problems.  

The veteran underwent a VA general medical examination in 
September 1992.  The diagnoses included hypertension.  There 
was no reference to a sleep disorder.  A September 1992 VA 
cardiovascular examination report also related a diagnosis of 
hypertension.  

Treatment records from the outpatient clinic at Fort Meade, 
Maryland dated from April 1993 to May 1993 show that the 
veteran was treated for hypertension.  An April 1993 entry 
noted that the veteran reported that he had difficulty 
sleeping with his medication.  The impression included 
hypertension.  

In August 1993, the RO granted service connection for 
hypertension and assigned a 10 percent rating.  The 10 
percent rating has remained in effect.  

Private treatment records dated in March 1998 show that the 
veteran was treated for sleep apnea.  A March 1998 
polysomnogram report from the National Capital Sleep Center 
indicated that the veteran complained of heavy snoring and 
daytime somnolence.  It was noted that he reported that he 
consumed a large amount of caffeine during the day in order 
to maintain daytime wakefulness.  The report also noted that 
the veteran had a history of hypertension, that he claimed to 
have a perforated eardrum, and that he answered positively to 
many questions relating to depression.  The report indicated 
that in the sleep study, the veteran demonstrated a severe 
sleep apnea syndrome with borderline daytime pathological 
somnolence.  The diagnosis was sleep apnea syndrome, severe, 
of obstructive type, with severe oxygen desaturation and 
borderline pathological daytime somnolence.  

Treatment records dated from February 1998 to May 1998 from 
the outpatient clinic at Ft. Meade, show treatment for 
disorders including sleep apnea.  A May 1998 consultation 
report indicated that the veteran was overweight with 
obstructive sleep apnea which was documented on a sleep study 
in April 1998.  It was noted that the veteran needed a study 
to determine if a continuous positive airway pressure (CPAP) 
device would be appropriate.  

A May 1998 statement from D. M. Toedt, M.D., a physician at 
the Internal Medical Clinic at Ft. Meade, noted that the 
veteran was recently diagnosed with obstructive sleep apnea.  
Dr. Toedt indicated that the veteran was undertaking 
treatment which might include weight loss, CPAP, and possibly 
oral surgery.  Dr. Toedt stated that a review of the 
veteran's active duty medical records revealed that he had 
complaints about sleep disturbances dating back to 1986 and 
that he complained of early morning awakening, poor 
concentration, and daytime somnolence.  It was noted that, at 
that time, the veteran was not overweight.  Dr. Toedt 
commented that sleep apnea was often under-recognized and 
under-treated and that it was clear that the veteran had 
sleep apnea while on active duty and that he did not receive 
an appropriate evaluation of his condition.  

A May 1998 CPAP titration report from the National Capital 
Sleep Center noted that a CPAP titration reflected a 
successful attempt at treatment of the veteran's sleep apnea 
syndrome.  The diagnosis was sleep apnea syndrome under 
control with a nasal CPAP.  

In a May 1998 lay statement, the veteran's wife reported that 
she had witnessed the veteran's daytime sleepiness since they 
had been married in July 1989.  She stated that the veteran 
would always complain that he could not stay awake after he 
got off from work and that he would always take a nap before 
going out with her.  The veteran's wife indicated that the 
veteran would fall asleep on many occasions during visits 
with friends and that he would also fall asleep at 
stoplights.  She stated that the veteran's extremely loud 
snoring had kept her awake for the past nine years and that 
sometimes he would stop breathing.  

In a May 1998 statement, the veteran reported that he began 
to feel very fatigued and sleepy during the daytime when he 
started taking medication for hypertension in November 1989.  
He stated that he complained to an independent medic that he 
could not stay awake and that numerous notes were made in the 
medical records.  The veteran indicated that the medic 
suggested that he take the medication before he went to bed 
because he also complained of insomnia.  He noted that during 
his time in the service, no physician seemed concerned about 
his sleepiness and fatigue because he worked long hours.  

A June 1998 statement from Dr. Toedt noted that the veteran 
was recently diagnosed with obstructive sleep apnea and that 
he was undertaking a treatment plan which might include 
weight loss, CPAP, and possibly oral surgery.  Dr. Toedt 
reported that the veteran was first examined by him for a 
possibility of sleep apnea in February 1998; that he was seen 
by an ears, nose, and throat specialist in March 1998; and 
that a sleep study performed in April 1998 diagnosed severe 
obstructive sleep apnea.  It was also noted that in May 1998, 
the veteran was found to be a good candidate for CPAP.  In a 
June 1998 statement, R. M. Pumarejo, a staff physician from 
the pulmonary medicine division at the Naval Medical Center 
in Bethesda, Maryland, indicated that the veteran was 
initially evaluated by their staff in May 1998 with a 
condition of obstructive sleep apnea.  

In an October 1999 lay statement, the veteran's daughter 
stated that the veteran suffered from symptoms of sleep apnea 
which he had suffered from as long as she could remember.  
She stated that when the veteran stayed over at her house, 
her husband noticed how easily he fell asleep, that his 
snoring was exceptionally loud, and that he frequently awoke 
throughout the night.  The veteran's daughter indicated that 
his condition had become worse over the years and that they 
were concerned about his health and his ability to perform 
daily functions.  

The veteran submitted an April 2000 news release from the 
National Institutes of Health.  The report indicated that 
people with sleep apnea were at special risk for hypertension 
according to a study funded by the National Heart, Lung, and 
Blood Institute.  It was noted that data from such study 
showed that middle-aged and older adults with sleep apnea had 
a forty-five percent greater risk of hypertension than people 
without the condition.  

In a May 2000 statement, a VA physician indicated that the 
veteran had a diagnosis of hypertension and obstructive sleep 
apnea since 1998.  It was noted that the veteran was 
currently on CPAP therapy.  The physician indicated that the 
veteran's inadequately controlled hypertension might 
partially be related to his sleep apnea disorder.  In a July 
2000 statement, the VA physician reported that the veteran's 
conditions of hypertension and obstructive sleep apnea were 
chronic conditions requiring routine monitoring.  It was 
noted that both were identified as permanent conditions.  

The veteran underwent a VA respiratory examination in 
September 2002.  The examiner noted that he had reviewed the 
claims folder.  The veteran reported that he was diagnosed 
with hypertension in 1987 and started taking Atenolol.  He 
indicated that he was currently taking Lisinopril and 
Atenolol for control of hypertension.  It was noted that the 
veteran had a history of chronic sinusitis and used a nasal 
spray and that there was no history of asthma, bronchitis, 
pneumonia or shortness of breath.  The veteran stated that he 
had a history of snoring and that he had become increasingly 
sleepy and almost had an accident in 1998.  He reported that 
he underwent a sleep studying in May 1998 and was diagnosed 
with obstructive sleep apnea and prescribed CPAP therapy.  
The veteran noted that he continued to have problems with his 
blood pressure and that it was poorly controlled.  He denied 
any history of chest pain, angina, shortness of breath or 
cardiac arrhythmia.  

The examiner reported that the veteran was 5 feet 8 inches 
tall and that he weighed 262 pounds.  It was noted that the 
veteran used to weigh 184 at the time of release from active 
duty.  The examiner reported that on examination, the veteran 
had macroglossia and that his throat was not congested.  The 
veteran's chest was clinically clear to auscultation and 
percussion and there were no rhonchi, rales, wheezes, or 
crepitations.  The cardiovascular examination showed normal 
sinus rhythm, normal S1 and S2, no murmur and no gallop.  The 
blood pressure reading was 170/100.  The diagnoses were 
hypertension, poorly controlled, and obstructive sleep apnea, 
controlled with CPAP, although the veteran still asserted 
that would feel sleepy during the entire day.  As to an 
impression, the examiner indicated that there was no 
etiological basis for hypertension causing sleep apnea.  The 
examiner stated that the veteran's sleep apnea had been 
caused and/or aggravated by his increasing obesity.  It was 
noted that at the time of his release from active duty in 
1992, the veteran weighed 184 pounds, that when he was 
diagnosed with obstructive sleep apnea in 1998, he weighed 
240 pounds, and that his present weight was still increasing 
to 262 pounds.  The examiner stated that there was no 
reference to a sleep disturbance or sleep apnea being 
diagnosed, evaluated, or treated while the veteran was on 
active duty.  The examiner remarked that the veteran's sleep 
apnea was most likely related to his morbid obesity.  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in October 2002.  His chief complaints were 
drowsiness and sleepiness during the daytime since 1987 as 
well as very loud snoring since 1980.  The veteran also 
indicated that he was irritable with family members and other 
people, that he was unable to concentrate, and that he 
stopped breathing at night.  He reported that he weighed 186 
pounds in 1992 and the he presently weighed 262 pounds.  The 
veteran also complained of nasal congestion and reported that 
he used a nasal spray on and off.  The examiner reported that 
the veteran had a short neck which was very fat.  Examination 
of the nose showed no dorsal deformity and no sign of nasal 
fracture.  It was reported that on anterior rhinoscopy, there 
was mild septal deviation which was more towards that left 
nostril.  The examiner stated that the turbinates seemed to 
be of normal size and normal appearing mucosa and there 
seemed to be adequate airway in both nostrils.  The examiner 
noted that the ethmoidal area and middle turbinate looked to 
be without any gross pathology like polyps or acute 
infection.  As to examination of the oral cavity, the 
examiner indicated that the veteran's tongue looked larger 
than the normal size and the pharyngeal passages seemed to be 
compromised overall due to the veteran's overall weight and 
larger tongue.  The diagnoses were severe obstructive sleep 
apnea and rhinitis.  The examiner commented that the etiology 
of the veteran's severe obstructive sleep apnea was gain of 
weight from 1992, from 186 pounds to 262 pounds.  The 
examiner remarked that in his opinion, sleep apnea was not 
connected to hypertension, but to the veteran's being 
overweight, and his sleep apnea could cause his hypertension 
to become worse.  The examiner specifically noted that his 
medical opinion has been provided after reviewing the 
veteran's claims file.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained, and a VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran served on active duty from 1966 to 1992.  The 
service medical records show isolated complaints of sleep 
problems, but these were not medically attributed to sleep 
apnea.  During service there were no findings or diagnosis of 
sleep apnea.  Obviously virtually everyone has problems 
sleeping from time to time, and this can be due to any number 
of reasons.  Difficulty sleeping does not by itself establish 
the existence of the disorder of sleep apnea.

The veteran's sleep apnea was first diagnosed and treated in 
1998, a number of years after service.  The gap of years 
after service, without medical evidence of the condition, 
constitutes some evidence against a finding that the current 
condition is related to service.

In statements in 1998, Dr. Toedt noted that the veteran had a 
history of some sleep problems in service, and the doctor 
opined that the sleep apnea began in service.  However, it 
appears that Dr. Toedt did not have the veteran's entire 
claims file and based his medical opinion, at least in part, 
on the history provided by the veteran.  Additionally, Dr. 
Toedt made no reference to the many years after the veteran's 
separation from service during which there is no medical 
evidence of sleep problems.  Although an examiner can render 
a current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the claimant.  Swann v. Brown, 5 Vet.App. 229 (1993).  Given 
such circumstances, the Board finds that Dr. Toedt's opinion 
has less probative value in this matter.  

A 2000 statement by a VA physician noted that the veteran's 
inadequately controlled hypertension might be partially 
related to his sleep apnea.  This physician only stated that 
the hypertension may be affected by the sleep apnea, but he 
did not indicate that the hypertension was causative of the 
sleep apnea (i.e., he did not address the causation necessary 
for a finding of secondary service connection).  

Later in 2000, the veteran had two thorough VA compensation 
examinations by doctors who had the opportunity to review the 
claims file and all historical records.  On one of these 
examinations, the doctor indicated that there was no 
etiological basis for hypertension causing sleep apnea and 
stated that the veteran's sleep apnea had been caused and/or 
aggravated by his increasing obesity.  The examiner remarked 
that there was no reference to sleep apnea in service, and 
discussed the veteran's increasing weight since the time of 
service until the post-service diagnosis of sleep apnea and 
since then.  The VA doctor concluded that the sleep apnea was 
most likely related to the veteran's morbid obesity.  The 
other VA examiner similarly discussed the veteran's weight 
gain since service, and attributed the etiology of the 
obstructive sleep apnea to the post-service weight gain.  The 
examiner also stated that the veteran's sleep apnea was not 
connected to his hypertension, but that the veteran's being 
overweight and his sleep apnea could cause his hypertension 
to become worse.  Both of these VA examiners discussed 
historical and current findings when rendering their 
opinions.  Under the circumstances, the Board finds that the 
opinions provided by these VA examiners are more probative 
than the opinion provided by Dr. Toedt.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

The veteran has alleged that his sleep apnea had its onset 
during service or is that it is related to his service-
connected hypertension.  However, the veteran, as a layman, 
is not competent to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
(1992).  

The weight of the competent medical evidence demonstrates 
that the veteran's sleep apnea began years after service and 
was not caused by any incident of service, and was not caused 
by or permanently worsened by his service-connected 
hypertension.  The Board concludes that sleep apnea was not 
incurred in or aggravated by service, nor is it proximately 
due to or the result of a service-connected disability.  
Neither direct nor secondary service connection is warranted 
for sleep apnea.

As the preponderance of the evidence is against the claim for 
service connection for sleep apnea, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for sleep apnea is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

